     Case 1:19-cr-00789-PGG Document 221 Filed 04/04/20 Page 1 of 1



                                 THOMAS F. X. DUNN
                                 ATTORNEY AT LAW
                                    225 Broadway
                                      Suite 1515
                               New York, New York 10007

Thomas F. X. Dunn                                                     Tel: 212-941-9940
Admitted: NY, NJ & MA                                                 Fax: 212-693-0090
  _________                                                       Thomasdunnlaw@aol.com

William J. Rempel
Admitted: NY & NJ

By ECF & email                                                 April 4,2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re: United States v. Makkah Shabazz,
              19 Ct. 789 (PGG)
                                                                    April 6, 2020
Dear Judge Gardephe:

       I represent Makkah Shabazz pursuant to the Criminal Justice Act. I write to
request permission to file interim vouchers.

       I received te appointment to represent Ms. Shabazz on November 7, 2019. On a
February 23rd I received a hard drive from discovery coordinator Julie A. De Almeida,
Esq. The discovery includes wiretap materials for 17 target phone lines. There are
approximately 4000 transcripts, audio and video recordings and approximately 125
zipped email folders. Based on the time spent to date, the expected review of discovery,
and the expected length of the case this request is made.

       Thank you for your consideration of this request.

                                                            Respectfully yours,
                                                                  /s/
                                                            Thomas F.X. Dunn
